Title: From Thomas Jefferson to Thomas Attwood Digges, 1 July 1806
From: Jefferson, Thomas
To: Digges, Thomas Attwood


                        
                            July 1. 06.
                        
                        Th: Jefferson salutes mr Digges with friendship & respect & sends him the newspapers recieved last night.
                            he is sorry that only the latter part of the particular publication, which mr Digges wished to see, is in them. he will
                            be happy to see mr Digges & his friends on the 4th. of July, and to join in congratulations on the return of the day
                            which divorced us from the follies & crimes of Europe, from a dollar in the pound at least of 600. millions sterling,
                            & from all the ruin of mr Pitt’s administration. we too shall encounter follies; but if great, they will be short, if
                            long, they will be light: & the vigour of our country will get the better of him. mr Pitt’s follies have been great,
                            long, & inflicted on a body emaciated with age, exhausted by excesses beyond it’s power to bear.
                    